DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 30, 31, 37, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courchaine et al (US 2015/0234142 A1).  Courchaine teaches a fiber optic cassette (29, Figs. 8-11) defining a mutually orthogonal coordinate system having a longitudinal axis (Y-axis), a lateral axis (X-axis), and a transverse axis (Z-axis), the fiber optic cassette (29) comprising:
a cassette body (part of 29), the cassette body extending along the longitudinal axis between a front (at 52) and a rear (at 62), extending along the lateral axis between a first side 
a plurality of fiber optic adapter apertures (52) defined at the front of the cassette body (Fig. 8, P0049);
a side channel (at 39) defined at both sides of the cassette body (see Fig. 10), the side channel extending along the longitudinal axis and comprising an entry aperture (at the interface with exterior of the body) and an exit aperture (within the interior of the body), entry aperture and exit aperture coaxially aligned along the longitudinal axis (see any of Figs. 8-11), the entry aperture spaced from the rear (at 62) of the cassette body along the longitudinal axis (see Fig. 9, the entry point is below the rounded rear end); and
an insert module (30) removably insertable into the side channel (P0053);
wherein the side channel comprises an entry portion (at the top, surrounding the entry aperture), an intermediate portion (where the insert module resides), and an exit portion (at the bottom, surrounding the entry aperture), the entry portion, intermediate portion, and exit portion coaxially aligned with each other along the longitudinal axis (see Fig. 11);
further comprising partitions subdividing the side channel into the entry portion, intermediate portion, and exit portion (see Fig. 10, the partitions that form the opening for 39 divides the entry, intermediate and exit portions);
wherein the insert module (39) is removably insertable into the intermediate portion of the side channel (P0053);

wherein the channel portions (square and rectangular portions) are stacked along the transverse axis when the insert module is inserted into the side channel (see Fig. 10, the square is on top of the rectangle);
further comprising:
a splice module receptacle (31) defined in the cassette body; and
a splice module (32) removably insertable into the splice module receptacle (31) (P0050);
wherein the splice module (32) comprises a holder base (37), a holder cover (33), and a splice insert (35), the splice insert (35) positionable between the holder base (37) and the holder cover (33), the holder cover (33) removably connectable to the holder base (37) (Fig. 10, P0051);
further comprising a cover (60), the cover (60) removably connectable to the cassette body (part of 29) (P0049);
wherein the cover (60) comprises a cover body (part of 60) extending along the longitudinal axis between a front and a rear (see Fig. 8), and wherein the cover (60) further comprises a latch (62) proximate the rear (see Fig. 8), the latch (62) comprising a step which contacts the cassette body (part 30) when the cover is removably connected to the cassette body (P0049); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Courchaine as applied to claims 21 and 25 above, and further in view of Daoud et al (US 6,567,601 B2).
Courchaine teaches the cassette previously discussed.
Courchaine does not teach expressly wherein each of the plurality of channel portions has an elliptical cross-sectional profile and wherein widths of the channel portions are different from each other.
Daoud teaches an insert module with a plurality of channels (Fig. 1) comprising the plurality of channel portions has an elliptical cross-sectional profile (see Fig. 1) and wherein widths of the channel portions are different from each other (C2 L53-65).
Courchaine and Daoud are analogous art because they are from the same field of endeavor, optical fiber cassette routing.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the channels of the insert of Courchaine to include the elliptical channels with different width portions as taught by Daoud.
The motivation for doing so would have been to allow for maximum fiber density in each holder by providing multiple positions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,845,561 B1. Although the claims at issue are not identical (see highlighted text in the table), they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in art to include a splice module removably insertable into a splice module receptacle of an optical fiber cassette, since splices are common in fiber optic cassettes.
Current claims
US 10845561
38. A fiber optic cassette defining a mutually orthogonal coordinate system having a longitudinal axis, a lateral axis, and a transverse axis, the fiber optic cassette comprising: a cassette body, the cassette body extending along the longitudinal axis between a front and a rear, extending along the lateral axis between a first side and a second side, and extending along the transverse axis between a bottom and a top; a plurality of fiber optic adapter apertures defined at the front of the cassette body; a side channel defined at the first side of the cassette body, the side channel extending along the longitudinal axis and comprising an entry aperture and an exit aperture, entry aperture and exit aperture coaxially aligned along the longitudinal axis, the entry aperture spaced from the rear of the 
further comprising a cover, the cover removably connectable to the cassette body;
wherein the cover comprises a cover body extending along the longitudinal axis between a front and a rear, and wherein the cover further comprises a plurality of tabs extending from the front along the longitudinal axis, each of the plurality of tabs removably insertable into one of the plurality of fiber optic adapter apertures when the cover is removably connected to the cassette body
; a splice module receptacle defined in the cassette body; an insert module removably insertable into an intermediate a splice module removably insertable into the splice module receptacle; and a cover, the cover removably connectable to the cassette body, wherein the cover comprises a cover body extending along the longitudinal axis between a front and a rear, and wherein the cover further comprises a plurality of tabs extending from the front along the longitudinal axis, each of the plurality of tabs removably insertable into one of the plurality of fiber optic adapter apertures when the cover is removably connected to the cassette body.


Allowable Subject Matter
Claims 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber cassette with the claimed cassette body, fiber optic adapter apertures and side channel, in combination with a splice module receptacle defined in the cassette body; and a splice module removably insertable into the splice module receptacle and wherein the splice module comprises a splice insert, the splice insert comprising an insert body comprising a first side and an opposing second side, the insert body defining a plurality of first channels on the first side 
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8929708 teaches a cassette with a side channel containing insert modules similar to applicants.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883